--------------------------------------------------------------------------------

Exhibit 10.1


NON-RECOURSE LOAN SALE AGREEMENT


THIS NON-RECOURSE LOAN SALE AGREEMENT (this “Agreement”), entered into as of
this 15th day of  August, 2014, by and among Fifth Third Bank, an Ohio banking
corporation, as successor by merger to Fifth Third Bank, a Michigan banking
corporation (“Seller”), Tonaquint, Inc., a Utah corporation (“Buyer”) and solely
with respect to Section 4.4, John Fife, an individual (“Fife”).


RECITALS


WHEREAS, Seller is the owner of the Loan (defined below); and


WHEREAS, Buyer has agreed to purchase the Loan pursuant to and in accordance
with the express terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises herein set forth and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Buyer hereby agree as follows:


SECTION 1 - DEFINITIONS


For purposes of this Agreement the terms defined in this Article have the
meanings indicated, unless the context clearly requires otherwise.  As used
herein and except as the context otherwise requires, the singular form of a
defined term includes the plural form and vice versa.


“Affiliate” means “affiliate” as defined in either (a) Bankruptcy Code §101(2)
or (b) Rule 144 of the Securities Act of 1933, as amended.


“Allonge” means the Allonges, to be in the form of Exhibit C attached hereto and
incorporated herein.


“Borrower” means any Person, including, without limitation, any borrower,
obligor, or guarantor of the Loan, any of the preceding of which is currently
obligated to pay and to perform the obligations to be paid and performed by a
borrower, obligor, or guarantor of the Loan.


“Business Day” means any day other than a Saturday, Sunday, or holiday observed
by the United States government, New York Stock Exchange or the Federal Reserve.


“Closing Documents” means the Allonge and the General Assignment.


“Collateral” means any tangible or intangible real and/or personal property
securing the Loan.


“Collections” means all payments, proceeds and/or awards actually received, in
cash, including checks which have been reduced to good funds, for current
application to the indebtedness of any Borrower under the Loan, whether or not
so applied and, if so applied, whether applied to principal, interest, fees, or
any other such indebtedness.
1

--------------------------------------------------------------------------------

“General Assignment” means the General Assignment in the form of Exhibit B
hereto.


“Good Funds” means funds transferred to Seller by wire transfer of federal
funds.


“Impositions” means any taxes or assessments levied against the Collateral for
the Loan, premiums for any insurance maintained in connection with such
Collateral, and any other costs or expenses related to such Collateral.


“Loan” means those certain loans evidenced by the Loan Documents.


“Loan Documents” means the documents listed in Exhibit A attached hereto and
incorporated herein.


“Loan File” means, and shall specifically be limited to, the Loan Documents and
the other instruments and documents in the files of Seller pertaining to the
Loan listed on Exhibit A attached hereto and incorporated herein.


“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, a joint venture (formal or
informal) or any other entity.


“Purchase Price” means 100% of the outstanding obligations of the Loan and other
obligations of Borrower to Seller as set forth in the General Assignment,
including, without limitation, all principal, interest, costs, fees and
expenses.


“Seller-Related Parties” means all Persons that control, are controlled by, or
are under common control with Seller, together with all directors, officers,
employees, agents or other representatives of such Persons.


“Servicing-Released Basis” means the method or basis for the sale of Loan
whereby all rights, obligations, liabilities, and responsibilities in connection
with the servicing and administration of a loan are released, relinquished,
sold, transferred, conveyed and assigned by the seller of the loan to the buyer.


SECTION 2 - THE PURCHASE AND SALE OF LOAN DOCUMENTS



2.1 Sale and Purchase of the Loan Documents.



(a)                In consideration of the Purchase Price and subject to the
terms and conditions of this Agreement, Seller agrees to sell, and Buyer agrees
to purchase, all of Seller's right, title and interest in and to the Loan and
the Loan Documents.


(b)               Simultaneously with Seller’s receipt of the full amount of the
Purchase Price from Buyer (such date being the “Settlement Date”), Seller shall
sell, transfer and assign to Buyer all of Seller’s ownership, right, title and
interest of any type or kind in and to the Loan and the Loan Documents and the
other documents listed in Exhibit A, in accordance with the terms of this
Agreement, and Buyer shall assume all of Seller’s ownership, right, title and
interest therein.  Except as otherwise expressly set forth herein, the sale,
transfer and assignment of the Loan Documents is made WITHOUT RECOURSE TO SELLER
AND WITHOUT REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED OF ANY TYPE, KIND OR
CHARACTER.
2

--------------------------------------------------------------------------------



(c)               Except as specifically provided in Section 5 hereof, this
Agreement is made by Seller without any representations or warranties
whatsoever, whether expressed, implied, or imposed by law.  Without limiting the
generality of the foregoing total exclusion of representations and warranties,
this Agreement is made:


(1)            Without any representations or warranties with respect to the
genuineness of any signature other than those made by or on behalf of Seller;


(2)            Without any representations or warranties with respect to the
collectability of any amount owed to Seller under any of the Loan Documents by
the Borrower or any guarantor of the Borrower’s obligations to Seller;


(3)            Without any representations as to the financial condition of the
Borrower or of any guarantor of the Borrower’s obligations to Seller;


(4)            Without any of the representations or warranties described in
Article 3 and Article 9 of the Uniform Commercial Code as enacted and in force
in the State of Illinois;


(5)            Without any representations or warranties with respect to the
legality, validity, sufficiency, or enforceability of any of the Loan Documents,
or with respect to any statements, warranties or representations of any Borrower
contained in the Loan Documents;


(6)            Without any representations or warranties with respect to the
title or ownership to or the existence, value, access to condition or
profitability of the Collateral or any part of portion thereof;


(7)            Without any representations or warranties with respect to the
validity, enforceability, attachment, priority, or perfection of any security
interest, attachment, relief or encumbrance included in the Loan Documents, or
the compliance with applicable law of any proceedings commenced or followed by
Seller with respect to Seller’s loan arrangements with the Borrower; and


(8)            Without any representations or warranties with respect to any
claims by third parties against the Borrowers.


(d)               As of the Settlement Date, the Buyer shall assume all of
Seller’s obligations and liabilities of Seller with respect to, or in connection
with, the Loans arising or occurring on or after the Settlement Date.


(e)                Buyer has been solely responsible for making its own
independent investigation of the Loan and the Loan File.  Buyer expressly
acknowledges that Seller provided an opportunity to Buyer to independently
investigate and examine the Loan and the Loan File and any matters relevant
thereto and Buyer had the opportunity, on its own, to examine any other records
that might be available to the public from local, county, state, and federal
authorities, courts and record–keeping offices, and Buyer has become fully
familiar with the status thereof.  Buyer has been informed and is aware of one
or more Events of Default (as therein defined) under the Loan Documents and that
such Events of Default are continuing.
3

--------------------------------------------------------------------------------



(f)                 Except as expressly set forth in Section 5 hereof, neither
Seller nor a Seller-Related Party makes any representation or warranty, whether
express or implied, of any type, kind, character or nature whatsoever, as to the
content, accuracy, or completeness of any such records.


(g)               Buyer acknowledges that no confirmation of the outstanding
amount of the Loan or other information regarding the Loan, the Loan File or the
Collateral will be provided by any Borrower, principal of the Borrower,
guarantor of Borrower, or other party that is affiliated with the Borrower or
has an interest in the Collateral.


(h)               Buyer has entered into this transaction after consultation
with independent counsel of Buyer’s own selection and, with the sole exception
of the representations and warranties of Seller specifically made in Section 5,
and is not relying upon any representation or warranty of Seller in consummating
this transaction.


(i)                 Buyer hereby expressly acknowledges and agrees that this
Agreement is effective as to only the Loan Documents specifically referenced on
Exhibit A, and that this Agreement shall not operate as an assignment of any
other documents, instruments or agreement which Seller may maintain with the
Borrower or with any guarantor or endorser of any of the Borrower’s obligations
to Seller, or with any other party.



2.2 Purchase Price.  The Purchase Price shall be paid as follows:



(a)                Simultaneous with the execution of this Agreement and as a
condition to Seller’s obligation to deliver the Loan File to Buyer, Buyer shall
pay to Seller, by wire transfer in immediately available Good Funds, the full
amount of the Purchase Price.


(b)               Buyer acknowledges and agrees that the Purchase Price is to be
paid in full to Seller, without adjustment whatsoever for the amount of
outstanding exceptions or matters affecting the Collateral, including, without
limitation, taxes (or any other form of taxes or charges or liens whatsoever)
and any judgments, liens or violations, and Buyer further acknowledges that
Buyer has investigated and evaluated the status of any and all outstanding
exceptions, liens, and taxes and understands that Seller is not responsible or
liable in any way to Buyer for the payment or adjustment thereof.


SECTION 3 - CLOSING


3.1                             Transfers at Closing.  Simultaneous with the
execution of this Agreement and as a condition to Seller’s obligation to deliver
the Loan File to Buyer, Buyer will:


(a)                pay the full Purchase Price to Seller in such manner
described in Section 2.2; and
4

--------------------------------------------------------------------------------



(b)                deliver to Seller a release executed by Borrower in the form
attached as Exhibit D (the “Release”).


3.2                             Deliveries by Seller of Loan File.  Upon
Seller’s receipt of the full Purchase Price and the Release, Seller will
promptly deliver to Buyer the Loan File and the Closing Documents.


3.3                             No Endorsement.  Notwithstanding the delivery of
the Allonges by Seller to Buyer, this Agreement does not constitute an
endorsement by Seller of any note of any Borrower.  Any attempt to affix this
Agreement (as opposed to the Allonges) to any such notes shall be without force
or effect to alter the nature of this Agreement.



3.4 Post-Closing Obligations.



(a)                Buyer is responsible for recording (and the costs associated
with recording) any necessary documents to evidence, secure or otherwise reflect
its right, title and interest in and to the Loan and the Loan Documents;
provided, however, upon the reasonable request of Buyer at any time within
ninety (90) calendar days following the Settlement Date, Seller will, at Buyer’s
sole cost and expense (including an advance legal fee deposit if required by
Seller), execute, acknowledge and/or deliver such additional Loan Documents,
assignments, transfers and confirmations as are reasonably required to evidence
or confirm the assignment and transfer of the Loan and the Loan Documents to
Buyer, including, without limitation, individual assignments of any financing
statements for the Loan in recordable form and without representation or
warranty of any kind from Seller; provided, further, that, in any such case, the
Seller will not be required to expend any material funds or incur any other
material burden or be obligated to prejudice itself in any respect in fulfilling
its obligations hereunder. IN NO EVENT SHALL SELLER BE LIABLE FOR BUYER’S
FAILURE TO PROPERLY RECORD ANY DOCUMENTS THAT ARE NECESSARY TO EVIDENCE, SECURE
OR OTHERWISE REFLECT BUYER’S RIGHT, TITLE AND INTEREST IN AND TO THE LOAN
DOCUMENTS.


(b)                From time to time after the Settlement Date, the Seller shall
pay to Buyer, promptly after receipt thereof, the net amount of any Collections
received by the Seller on or after the Settlement Date (to the extent collected
in immediately available funds by the Seller) and not already so paid to the
Buyer.



3.5 Costs.



(a)               Upon demand by Seller, Buyer shall pay all of Seller’s legal
fees, costs and expenses incurred in connection with transactions contemplated
hereby as well as in connection with the negotiation, execution and delivery of
this Agreement.


(b)                Buyer will pay all documentary fees, transfer fees, title
company charges, recording fees and other charges incurred in connection with
the transfer of ownership of the Loan Documents from Seller to Buyer.
5

--------------------------------------------------------------------------------

SECTION 4 –REPRESENTATIONS, WARRANTIES,
COVENANTS AND ACKNOWLEDGMENTS OF BUYER AND FIFE


4.1                             Representations and Warranties of Buyer.  Buyer
hereby represents and warrants to Seller that, as of the date hereof, the
following are true and accurate statements in all material aspects:


(a)                Authority.  Buyer is duly formed, validly existing and in
good standing in the jurisdiction of its formation, is duly and legally
authorized to enter into this Agreement, and is a “United States person” within
the meaning of Paragraph 7701(a)(30) of the Internal Revenue Code, as amended. 
Buyer has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and has the power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  Buyer has
complied with all laws, rules, regulations, charter provisions and bylaws
necessary to consummate the transactions contemplated hereby and to purchase the
Loan Documents, and Buyer's representative is authorized to act on behalf of and
bind Buyer to the terms of this Agreement.


(b)                Enforceability.  Assuming due authorization, execution and
delivery by Seller, this Agreement and all of the obligations of Buyer hereunder
are the legal, valid and binding obligations of Buyer, enforceable against Buyer
in accordance with the terms of this Agreement, subject to applicable
bankruptcy, insolvency, reorganization, moratorium laws or similar laws or
equitable principles generally affecting or limiting the rights of contracting
parties.


(c)                Sophisticated Buyer.  Buyer is a sophisticated investor and,
except as otherwise provided in this Agreement, Buyer is relying solely on its
own investigation of the Loan and the Loan File and other information it deemed
appropriate.


(d)                Examination of Loan File.  Buyer has examined, investigated
and reviewed all documents and records that Buyer deems necessary and
appropriate in making its decision to purchase the Loan File.  Buyer
acknowledges that Seller has not made any representations or warranties
concerning the Loan, the Loan File or the collectability of the Loan or the
value of the Collateral.


(e)                Independent Evaluation.  Buyer has made and relied upon its
own evaluation and decision to purchase the Loan, and Buyer has not relied upon
any oral or written information or statements from Seller.


4.2                             Assumption of Seller’s Obligations.  Buyer
hereby covenants and acknowledges that Buyer shall be deemed to have assumed all
of Seller’s obligations of any kind whatsoever with respect to the Loan, the
Loan Documents, and the Collateral.


4.3                     Indemnification by Buyer.  In addition to any other
Buyer obligations contained hereunder, Buyer agrees to indemnify and hold
harmless Seller, any Affiliate of Seller, and each of their respective officers,
directors, employees, attorneys and agents, from and against any and all
liabilities, claims, losses, damages and expenses (including, without
limitation, attorneys’ fees) resulting from or in any way arising out of Buyer’s
failure to comply with the representations, warranties, agreements or covenants
set forth herein, or the ownership of the Loan and the conduct of the Buyer as
lender under any of the Loan Documents; provided, however, Buyer shall not be
liable for any liabilities, claims, losses, damages or expenses that (i) result
from Seller’s breach of its representations, warranties, covenants or agreements
under the Loan Documents, or (ii) result from Seller’s bad faith, gross
negligence, or willful misconduct.
6

--------------------------------------------------------------------------------

4.4                             Indemnification by Fife.  Fife agrees to
indemnify and hold harmless Seller, any Affiliate of Seller, and each of their
respective officers, directors, employees, attorneys and agents, from and
against any and all liabilities, claims, losses, damages and expenses
(including, without limitation, attorneys’ fees) resulting from or in any way
arising out of Buyer’s exercise of its rights and remedies under or in
connection with the Loan Documents; provided, however, Buyer shall not be liable
for any liabilities, claims, losses, damages or expenses that (i) result from
Seller’s breach of its representations, warranties, covenants or agreements
under the Loan Documents, or (ii) result from Seller’s bad faith, gross
negligence, or willful misconduct.


4.5                             No Reliance upon Information from Seller.  Buyer
has not relied, in entering into this Agreement, upon any oral or written
information from Seller or any of Seller’s employees, attorneys, affiliates,
agents or representatives, other than the express representations of Seller
contained in Section 5 of this Agreement.  Buyer further acknowledges that no
employee or representative of Seller has been authorized to make, and that Buyer
has not relied upon, any statements or representations other than those
specifically contained in Section 5 of this Agreement.


4.6                            No Legal Action in Seller’s Name.  Buyer
warrants, represents and agrees that it will not institute any legal action in
the name of Seller or continue to prosecute or defend in the name of Seller any
pending legal action (other than to identify Seller as the assignor, if required
by law); nor shall Buyer intentionally or unintentionally, through
misrepresentation or nondisclosure, mislead any person as to, or conceal from
any person, the identity of Buyer of the Loan purchased pursuant to this
Agreement; NOR SHALL BUYER USE OR REFER TO THE NAME FIFTH THIRD BANK, OR ANY OF 
ITS PREDECESSORS OR SUBSIDIARIES OR ANY NAME DERIVED THEREFROM OR CONFUSINGLY
SIMILAR THEREWITH TO PROMOTE BUYER’S COLLECTION OR MANAGEMENT THEREOF, OR
MARKETING, ADVERTISING, SALE OR TRANSFER OF ANY ASSET; provided, however, that
nothing herein shall be deemed to preclude Buyer from disclosing the fact that
such Loan was acquired from Seller to the extent necessary to prosecute Buyer’s
rights and remedies in connection with the Loan Documents.  Any settlement
whether judicial or non judicial by Buyer shall include a release of Seller and
its affiliated companies, representatives, employees, directors, and agents of
any claims by the Borrower and/or any guarantor.


4.7                     Exercise of Rights.Buyer hereby covenants and agrees
that it will not exercise its rights and remedies under or in connection with
the Loan Documents for a period of not less than ninety (90) days after Seller’s
receipt of the Purchase Price and the Release.



4.8 Servicing After the Closing Date.



(a)                The Loan will be sold, transferred, conveyed, and assigned to
Buyer on a Servicing-Released Basis.  As of the close of business on the date
hereof, all rights, obligations, liabilities, and responsibilities with respect
to the servicing and administration of the Loan, including any obligations
arising from or related to the future issuance of letters of credit as provided
for in the Loan Documents, will pass to Buyer, and Seller will be discharged and
released from all obligations, liability or responsibility therefor.  Buyer
hereby acknowledges that, because the Loan may include provisions for
Impositions, negative amortization and/or balloon payments of principal, the
servicing of the Loan might be affected accordingly.
7

--------------------------------------------------------------------------------



(b)                As of the close of business on the date hereof, Buyer will be
solely responsible and liable for compliance with all applicable laws, rules and
regulations governing the ownership, servicing or administration of the Loan,
including, without limitation, the obligation to notify Borrower, guarantors or
sureties of the transfer of the servicing rights from Seller to Buyer.  If
requested by Buyer, Seller will participate in a notice of transfer of service
that is drafted by Buyer and directed to Borrower, guarantors and sureties.


(c)                Under no circumstances will Seller be a fiduciary of Buyer
with respect to the Loan.  Seller has no liability to Buyer for deficiencies
with regard to servicing the Loan.  Without limiting the foregoing, Seller also
shall have no liability for actions taken at the request of, or with the consent
of, Buyer, and no such action will limit in any way Buyer’s obligation to
purchase the related Loan.  Notwithstanding any provision in this Agreement to
the contrary, Seller has no obligation to make any advance or to pay any
Imposition from its own funds.


4.9                     Survival of Representations, Warranties, and Covenants. 
The representations, warranties and covenants contained in this Section 4 shall
survive the closing.


SECTION 5 - REPRESENTATIONS AND WARRANTIES OF SELLER


5.1                             Representations and Warranties of Seller. 
Seller hereby represents and warrants to Buyer the following as of the date
hereof:


(a)                Organization; Existence.  Seller is duly formed and validly
existing in the jurisdiction of its formation, and Seller is in good standing
under the laws of the jurisdiction of its formation or organization.   Seller is
duly and legally authorized to enter into this Agreement, and Seller’s
representative is authorized to act on behalf of and bind Seller to the terms of
this Agreement.


(b)                Authority.  Seller has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and has the
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder.  Seller has complied with all laws, rules, regulations,
charter provisions and bylaws necessary to consummate the transactions
contemplated hereby, and Seller’s representative is authorized to act on behalf
of and bind Seller to the terms of this Agreement.


(c)                Enforceability.  Assuming due authorization, execution and
delivery by Buyer, this Agreement and all the obligations of Seller hereunder
are the legal, valid and binding obligations of Seller, enforceable against
Seller in accordance with the terms of this Agreement, subject to applicable
bankruptcy, insolvency, reorganization, moratorium laws or similar laws or
equitable principles generally affecting or limiting the rights of contracting
parties.
8

--------------------------------------------------------------------------------



5.2                             Representations and Warranties of Seller as to
the Loan.  With respect to the Loan Documents, Seller hereby represents and
warrants to Buyer the following as of the date hereof:


(a)                Right to Sell.  Seller is the legal and beneficial owner and
holder of the Loan and the Loan Documents, free and clear of any liens or
encumbrances or other adverse claim against title of any kind, and no Loan
Document is subject to any prior assignment, conveyance, transfer or
participation or agreement to assign, convey, transfer or participate.  Seller
has full right and authority to sell, assign and transfer the Loan Documents to
Buyer.


(b)                Loan Balances.  The outstanding obligations of the Loan are
set forth in the General Assignment.


(c)            Independent Evaluation. Seller has made and relied upon its own
evaluation and decision to sell the Loan, and Seller has not relied upon any
oral or written information or statements from Buyer.


5.3                             No Reliance upon Information from Buyer. Seller
has not relied, in entering into this Agreement, upon any oral or written
information from Buyer or any of Buyer’s employees, attorneys, affiliates,
agents or representatives, other than the express representations of Buyer
contained in Section 4 of this Agreement. Seller further acknowledges that no
employee or representative of Seller has been authorized to make, and that
Seller has not relied upon, any statements or representations other than those
specifically contained in Section 4 of this Agreement.


5.4                     Remedies.  The sole remedy of Buyer for the breach of
any of the foregoing representations and warranties shall be a refund of all or
a portion of the Purchase Price, as appropriate.  Any such refund shall be
conditioned upon the reassignment of the Loan File to Seller, except that Seller
will not indemnify Buyer in the event of a reassignment of the Loan File.


5.5                             Survival of Representations and Warranties.  The
representations and warranties contained in Section 5.2 shall survive for six
months after the Settlement Date.


SECTION 6 - MISCELLANEOUS PROVISIONS


6.1                             Timing.  TIME IS OF THE ESSENCE UNDER THE TERMS
OF THIS AGREEMENT.


6.2                             Brokerage Commissions and Finder's Fees.  Each
party to this Agreement warrants to the other that no person or entity is
entitled to any commission, finder's fee, acquisition fee or other
brokerage-type compensation (collectively, a “Commission”) based upon the acts
of that party with respect to the transactions contemplated by this Agreement. 
Each party hereby agrees to indemnify, defend and hold harmless the other party
from and against any and all loss, cost, liability or expense (including,
without limitation, commissions and attorneys' fees) resulting from any claim
for a Commission by any other person or entity based upon such acts.
9

--------------------------------------------------------------------------------

6.3                     Rights Cumulative; Waivers.  The rights of each of the
parties under this Agreement are cumulative and may be exercised as often as any
party considers appropriate, subject to the time limitations set forth in this
Agreement and by applicable law.  The rights of each of the parties hereunder
shall not be capable of being waived or varied except by an express waiver or
variation in writing and signed by both parties.  Any failure to exercise or any
delay in exercising any such rights shall not operate as a waiver or variation
of that right or any other right.  Any defective or partial exercise of any such
rights shall not preclude any other or further exercise of that right or any
other right.  No act or course of conduct or negotiation on the part of any
party shall in any way preclude such party from exercising any right or
otherwise constitute a suspension or any variation of any such right.


6.4                            WAIVER OF JURY TRIAL.  SELLER AND BUYER BOTH
IRREVOCABLY WAIVE ANY AND ALL RIGHT THAT EITHER PARTY MIGHT HAVE TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS
AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED BY THIS AGREEMENT.  SELLER AND BUYER ACKNOWLEDGE THAT
THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.


6.5                             Notices.  Unless otherwise provided for herein,
all notices or other communication required or permitted hereunder shall be in
writing (including a writing delivered by facsimile transmission) to the
attention of the named signatory for such party and delivered at such party’s
address or facsimile number set forth on the signature page hereof.  Such notice
shall be deemed to have been duly given (a) when delivered, if sent by
registered or certified mail (return receipt requested); (b) when delivered, if
delivered personally or by facsimile; or (c) on the following Business Day, if
sent by overnight mail or overnight courier.


6.6                             Benefit; Successors Bound.  This Agreement
(including the exhibits and schedules hereto) and the terms, covenants,
conditions, provisions, obligations, undertakings, rights and benefits hereof
shall be binding upon, and shall inure to the benefit of, the undersigned
parties and their respective heirs, executors, administrators, representatives,
successors, and assigns.


6.7                             Assistance of Third Parties.  Buyer hereby
acknowledges, confirms and understands that Seller has no responsibility or
liability whatsoever to Buyer arising out of or related to any third parties’
failure to assist or cooperate with Buyer.  Seller is not liable for the
potential failure or refusal of third parties to assist or cooperate with Buyer
or Seller in the effective transfer, assignment, and conveyance of the purchased
Loan File.


6.8                             Governing Law and Consent to Jurisdiction.  This
Agreement and any and all claims or actions arising hereunder or relating hereto
shall be construed, and the rights and obligations of Seller and Buyer hereunder
determined, in accordance with the law of the State of Illinois, without regard
to the principles of such laws respecting conflicts of laws.  Buyer consents to
jurisdiction in United States federal courts of the Northern District of
Illinois and in the Circuit Court of Cook County, whichever might be applicable.
10

--------------------------------------------------------------------------------



6.9                    Prior Understandings.  This Agreement supersedes any and
all prior discussions and agreements between Seller and Buyer with respect to
the purchase of the Loan and the Loan Documents contained herein, and this
Agreement contains the sole and entire understanding between the parties hereto
with respect to the transactions contemplated herein.


6.10                          Integrated Agreement.  This Agreement (including
the exhibits and schedules hereto) constitutes the final complete expression of
the intent and understanding of Buyer and Seller.  This Agreement (including the
exhibits and schedules hereto) shall not be altered, modified or amended, except
by a subsequent writing that is signed by Buyer and Seller.


6.11                          Severability.  Each part of this Agreement is
intended to be severable.  If any term, covenant, condition or provision hereof
is held to be unlawful, invalid, or unenforceable for any reason whatsoever, and
such illegality, invalidity, or unenforceability does not affect the remaining
parts of this Agreement, then all such remaining parts hereof shall be valid and
enforceable and shall have full force and effect as if the invalid or
unenforceable part had not been included.


6.12                          Confidentiality.  Each party will keep strictly
confidential the information contained in this Agreement (including, without
limitation, the Purchase Price), discussed during this transaction, and supplied
by the other party in connection with this Agreement, except only as such
disclosure is required by applicable law or regulation; provided, however, that
if disclosure is made pursuant to applicable law or regulation, then the
disclosing party shall be responsible and liable for ensuring that the
recipients of such disclosed information maintain the confidentiality of the
disclosed information and use the disclosed information only as expressly
permitted in this Section 6.  Further disclosure of this Agreement may be made
by either party (a) as required to implement or enforce this Agreement, (b) to
any governmental authority or self-regulatory entity having or asserting
jurisdiction over it, (c) to its respective affiliates and the directors,
officers, employees, agents, advisors, counsel and auditors of such party and of
such party’s Affiliates or (d) with respect to Buyer, to any proposed
transferee, assignee, participant, or other entity proposing to enter into
contractual relations with Buyer in respect of the Loans.


6.13                         Headings.  The headings of the articles and
sections contained in this Agreement are inserted for convenience only and shall
not affect the meaning or interpretation of this Agreement or any provision
hereof.


6.14                          Counterparts; Facsimile Signatures.  This
Agreement may be executed in any number of counterparts, each of which shall
constitute one and the same instrument, and any party hereto may execute this
Agreement by signing any such counterpart.  This Agreement may be executed by
facsimile or scanned signatures; any signed Agreement or signature page to this
Agreement that is transmitted by facsimile or in the portable document format
(.pdf) shall be treated in all manners and respects as an original Agreement or
signature page.


[Signature page follows]


11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and date first above written.


SELLER:


FIFTH THIRD BANK


/s/ Shane Lane
 
Name:
Shane Lane
 
Title:
VP
 



Address:
222 S. Riverside Plaza, 30th Floor
Chicago, Illinois  60606
Attention: Rob Tanakatsubo
Fax #: (312) 704-6842
Primary e-mail: Robert.Tanakatsubo@53.com


BUYER:


TONAQUINT, INC., a Utah corporation


/s/ John M. Fife
 
Name:
John M. Fife
 
Title:
President
 



Address:
303 E. Wacker Drive
Suite 1200
Chicago, Illinois  60601
Attention:
Fax #: (312) 819-9701
Primary e-mail:


FIFE:


/s/ John M. Fife
 
John Fife, an individual, but only for the purposes of agreeing to Section 4.4
herein
 



Address:
303 E. Wacker Drive
Suite 1200
Chicago, Illinois  60601
Attention:
John M. Fife
 

Fax #: (312) 819-9701
Primary e-mail:
12

--------------------------------------------------------------------------------

EXHIBIT A


LOAN FILE


Loan Documents


1.  Loan and Security Agreement, dated as of March 31, 2009, by and between
Fifth Third Bank and Pulse Systems, LLC


2.  First Amendment to Loan and Security Agreement, dated as of September 23,
2009, by and between Fifth Third Bank and Pulse Systems, LLC


3.  Second Amendment to Loan and Security Agreement, dated as of June 18, 2010,
by and between Fifth Third Bank and Pulse Systems, LLC


4.  Third Amendment to Loan and Security Agreement, dated as of June 30, 2011,
by and between Fifth Third Bank and Pulse Systems, LLC


5.  Fourth Amendment to Loan and Security Agreement, dated as of August 17,
2012, by and between Fifth Third Bank and Pulse Systems, LLC


6.  Fifth Amendment to Loan and Security Agreement, dated as of January 30,
2014, by and between Fifth Third Bank and Pulse Systems, LLC


7.  Sixth Amendment to Loan and Security Agreement, dated as of June 19, 2014,
by and between Fifth Third Bank and Pulse Systems, LLC


8.  Seventh Amendment to Loan and Security Agreement, dated as of July 31, 2014,
by and between Fifth Third Bank and Pulse Systems, LLC


9.  Revolving Note, dated as of July 31, 2014, executed and delivered by Pulse
Systems, LLC to Fifth Third Bank in the principal amount of $500,000.00


10.  Term Note A, dated as of July 31, 2014, executed and delivered by Pulse
Systems, LLC to Fifth Third Bank in the principal amount of $333,333.31


11.  Membership Interest Pledge Agreement, dated as of March 31, 2009, executed
by Demian Backs in favor of Fifth Third Bank


12.  Membership Interest Pledge Agreement, dated as of March 31, 2009, executed
by Vince Barletta in favor of Fifth Third Bank


13.  Membership Interest Pledge Agreement, dated as of March 31, 2009, executed
by Rodger Bell in favor of Fifth Third Bank


14.  Membership Interest Pledge Agreement, dated as of March 31, 2009, executed
by Herbert J. Bellucci in favor of Fifth Third Bank




EXHIBIT A TO NON-RECOURSE LOAN SALE AGREEMENT, PAGE 1

--------------------------------------------------------------------------------

15.  Membership Interest Pledge Agreement, dated as of March 31, 2009, executed
by Chicago Venture Partners, L.P. in favor of Fifth Third Bank


16.  Membership Interest Pledge Agreement, dated as of March 31, 2009, executed
by Pulse Systems Corporation in favor of Fifth Third Bank


17.  Membership Interest Pledge Agreement, dated as of June 18, 2010, executed
by United American Healthcare Corporation in favor of Fifth Third Bank


18.  First Amendment and Reaffirmation of Membership Interest Pledge Agreement
dated as of August 17, 2012, executed by United American Healthcare Corporation
in favor of Fifth Third Bank


19.  Reaffirmation of Pledge Agreement dated as of June 30, 2011, executed by
United American Healthcare Corporation in favor of Fifth Third Bank


20.  Membership Interest Pledge Agreement, dated as of August 17, 2012, executed
by St George Investments LLC in favor of Fifth Third Bank


21.  Membership Interest Power evidencing 100,000 membership interests in Pulse
Systems, LLC, represented by Certificate No. 5, executed by Demian J. Backs


22.  Membership Interest Power evidencing 692,656 membership interests in Pulse
Systems, LLC, represented by Certificate No. 3, executed by Vincent Albert
Barletta


23.  Membership Interest Power evidencing 55,215 membership interests in Pulse
Systems, LLC, represented by Certificate No. 4, executed by Rodger A. Bell


24.  Membership Interest Power evidencing 3,000,000 membership interests in
Pulse Systems, LLC, represented by Certificate No. 1, executed by Chicago
Venture Partners, L.P.


25.  Membership Interest Power evidencing 652,129 membership interests in Pulse
Systems, LLC, represented by Certificate No. 6, executed by Pulse Systems
Corporation


26.  Membership Interest Power evidencing 544,922 membership interests in Pulse
Systems, LLC, represented by Certificate No. 7, executed by Pulse Systems
Corporation


27.  Membership Interest Power evidencing 4,500,000 membership interests in
Pulse Systems, LLC, represented by Certificate No. P1, executed by Pulse Systems
Corporation


28.  Membership Interest Power evidencing _______ membership interests in Pulse
Systems, LLC, represented by Certificate No. __, executed by United American
Healthcare Corporation


29.  Assignment of Membership Units evidencing 2,386,000 Preferred Units of
Pulse Systems, LLC, represented by Certificate No. 2, executed by St George
Investments LLC


30.  Membership Interest Certificate No. 5, evidencing 100,000 membership
interests in Pulse Systems, LLC, standing in the name of Demian J. Backs




EXHIBIT A TO NON-RECOURSE LOAN SALE AGREEMENT, PAGE 2

--------------------------------------------------------------------------------

31.  Membership Interest Certificate No. 3 evidencing 692,656 membership
interests in Pulse Systems, LLC, standing in the name of Vincent Albert Barletta


32.  Membership Interest Certificate No. 4, evidencing  55,215 membership
interests in Pulse Systems, LLC, standing in the name of Rodger A. Bell


33.  Membership Interest Certificate No. 1, evidencing 3,000,000 membership
interests in Pulse Systems, LLC, standing in the name of Venture Partners, L.P.


34.  Membership Interest Certificate No. 6, evidencing 652,129 membership
interests in Pulse Systems, LLC, standing in the name of Pulse Systems
Corporation


35.  Membership Interest Certificate No. 7, evidencing 544,922 membership
interests in Pulse Systems, LLC, standing in the name of Pulse Systems
Corporation


36.  Membership Interest Certificate No. P1, evidencing 4,500,000 membership
interests in Pulse Systems, LLC, standing in the name of Pulse Systems
Corporation


37.  Membership Interest Certificate No. ___, evidencing _______ membership
interests in Pulse Systems, LLC, standing in the name of by United American
Healthcare Corporation


38.  Membership Interest Certificate No. 2, evidencing 2,386,000 Preferred Units
of Pulse Systems, LLC, standing in the name of St George Investments LLC


39.  Subordination Agreement dated as of June 18, 2010, executed by Pulse
Systems Corporation, in favor of Fifth Third Bank


40.  Subordination Agreement dated as of June 18, 2010, executed by Pulse
Sellers, LLC, in favor of Fifth Third Bank


41.  Subordination Agreement dated as of August 17, 2012, executed by St George
Investments LLC, in favor of Fifth Third Bank


42.  Deposit Account Control Agreement dated as of June 18, 2010, executed by
and among Bank of Walnut Creek, Pulse Systems, LLC and Fifth Third Bank.


43.  Landlord’s Agreement dated as of March 25, 2009, by and between RREEF, as
landlord, and Fifth Third Bank (Chicago), as lender


44.  UCC Financing Statement filed against Pulse Systems, LLC in favor of Fifth
Third Bank and recorded March 26, 2009 (Delaware Department of State)


45.  UCC Financing Statement filed against Chicago Venture Partners, L.P. in
favor of Fifth Third Bank and recorded April 2, 2009 (Illinois Secretary of
State)


46.  UCC Financing Statement filed against Pulse Systems Corporation in favor of
Fifth Third Bank and recorded April 2, 2009 (California Secretary of State)




EXHIBIT A TO NON-RECOURSE LOAN SALE AGREEMENT, PAGE 3

--------------------------------------------------------------------------------

47.  UCC Financing Statement filed against Vince Barletta in favor of Fifth
Third Bank and recorded April 2, 2009 (California Secretary of State)


48.  UCC Financing Statement filed against Demian Backs in favor of Fifth Third
Bank and recorded April 2, 2009 (California Secretary of State)


49.  UCC Financing Statement filed against Roger Bell in favor of Fifth Third
Bank and recorded May 11, 2009 (California Secretary of State)


50.  UCC Financing Statement filed against Herbert Bellucci in favor of Fifth
Third Bank and recorded April 2, 2009 (California Secretary of State)


51.  Letter dated as of February 10, 2010 between Pulse Systems, LLC and Fifth
Third Bank regarding certain Events of Default


Other Documents



1. Letter dated as of March 31, 2009 between Pulse Systems, LLC and Fifth Third
Bank





EXHIBIT A TO NON-RECOURSE LOAN SALE AGREEMENT, PAGE 4



--------------------------------------------------------------------------------

EXHIBIT B


GENERAL ASSIGNMENT




THIS GENERAL ASSIGNMENT (this “Assignment”) is made as of this 15 day of August,
2014, by FIFTH THIRD BANK, with an address of 222 S. Riverside Plaza, 30th
Floor, Chicago, Illinois 60606 (“Assignor”) in favor of Tonaquint, Inc., a Utah
corporation, having a place of business at 303 E. Wacker Drive, Suite 1200,
Chicago, Illinois 60601 (“Assignee”).




RECITALS


A.                  Assignor and Assignee have entered into that certain
Non-Recourse Loan Sale Agreement dated August 15, 2014 (the “Agreement”) whereby
Assignor agrees to convey to Assignee all of Assignor's right, title and
interest in and to the Loan and the Loan Documents (as defined in the Agreement)
that are described on Exhibit 1 hereto.  Assignee agrees to accept the Loan
Documents on the terms and conditions stated in the Agreement.


B.                   Pursuant to the Agreement, Assignor desires to execute this
Assignment in favor of Assignee.




AGREEMENT


NOW, THEREFORE, in consideration of the sum of TEN and 00/100 DOLLARS ($10.00)
and other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, Assignor hereby agrees as follows:


(a)           Definitions.  Capitalized terms used but not defined herein shall
have the same meaning as set forth in the Agreement.


(b)           Assignment.  Assignor hereby sells, assigns, transfers and conveys
to Assignee, without any representation, warranty or recourse other than as
specifically provided for in the Agreement, all of Assignor's ownership, right,
title and interest of any type or kind in and to the Loan, the Loan Documents
and all claims (including “claims” as defined in Bankruptcy Code §101(5)),
suits, causes of action, and any other right of Seller, whether known or
unknown, against Borrower, or any of its affiliates, agents, representatives,
contractors, advisors, or any other entity that in any way is based upon, arises
out of or is related to any of the foregoing, including, to the extent permitted
to be assigned under applicable law, all claims (including contract claims, tort
claims, malpractice claims, and claims under any law governing the purchase and
sale of, or indentures for, securities), suits, causes of action, and any other
right of Seller against any attorney, accountant, financial advisor, or other
entity arising under or in connection with the Loan Documents or the
transactions related thereto or contemplated thereby, in accordance with the
terms of this Agreement




EXHIBIT B TO NON-RECOURSE LOAN SALE AGREEMENT, PAGE 1

--------------------------------------------------------------------------------

(c)           Balances.  As determined in accordance with the Assignor’s books
and records, the following amounts were outstanding as of August ___, 2014:


Revolving Note dated as of July 31, 2014
Principal:    $ 405,298.93
Accrued Interest:  $ 915.20
Other fees/charges:  $ 0.00


Term Note A dated as of July 31, 2014
Principal:    $ 333,333.31
Accrued Interest:  $ 1004.63
Other fees/charges:  $ 0.00


Other fees and charges totaling $13,266.40 were outstanding as of August 15,
2014 and applicable to the Revolving Note and Term Note A, collectively.


(d)           Successors.  This Assignment shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns.


(e)           Governing Law.  This Assignment shall be governed by the laws of
the State of Illinois.


(f)           WAIVER OF JURY TRIAL.  SELLER AND BUYER BOTH IRREVOCABLY WAIVE ANY
AND ALL RIGHT EITHER PARTY MIGHT HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS ASSIGNMENT, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS ASSIGNMENT OR ANY TRANSACTION CONTEMPLATED IN
ANY OF SUCH DOCUMENTS.  EACH OF SELLER AND BUYER ACKNOWLEDGES THAT THE FOREGOING
WAIVER IS KNOWING AND VOLUNTARY.


(g)           Construction.  Unless the context otherwise requires, singular
nouns and pronouns, when used herein, shall be deemed to include the plural of
such noun or pronoun and pronouns of one gender shall be deemed to include the
equivalent pronoun of the other gender.


[Signature Pages Follow]




EXHIBIT B TO NON-RECOURSE LOAN SALE AGREEMENT, PAGE 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor has executed this Assignment as of the date first
above written.




 
ASSIGNOR:
 
 
 
 
FIFTH THIRD BANK
 
 
 
 
 
 
 
  
  
 
Name:
 
 
Title:
  





EXHIBIT B TO NON-RECOURSE LOAN SALE AGREEMENT, PAGE 3

--------------------------------------------------------------------------------

EXHIBIT 1


LOAN DOCUMENTS


Loan Documents


1.  Loan and Security Agreement, dated as of March 31, 2009, by and between
Fifth Third Bank and Pulse Systems, LLC


2.  First Amendment to Loan and Security Agreement, dated as of September 23,
2009, by and between Fifth Third Bank and Pulse Systems, LLC


3.  Second Amendment to Loan and Security Agreement, dated as of June 18, 2010,
by and between Fifth Third Bank and Pulse Systems, LLC


4.  Third Amendment to Loan and Security Agreement, dated as of June 30, 2011,
by and between Fifth Third Bank and Pulse Systems, LLC


5.  Fourth Amendment to Loan and Security Agreement, dated as of August 17,
2012, by and between Fifth Third Bank and Pulse Systems, LLC


6.  Fifth Amendment to Loan and Security Agreement, dated as of January 30,
2014, by and between Fifth Third Bank and Pulse Systems, LLC


7.  Sixth Amendment to Loan and Security Agreement, dated as of June 19, 2014,
by and between Fifth Third Bank and Pulse Systems, LLC


8.  Seventh Amendment to Loan and Security Agreement, dated as of July 31, 2014,
by and between Fifth Third Bank and Pulse Systems, LLC


9.  Revolving Note, dated as of July 31, 2014, executed and delivered by Pulse
Systems, LLC to Fifth Third Bank in the principal amount of $500,000.00


10.  Term Note A, dated as of July 31, 2014, executed and delivered by Pulse
Systems, LLC to Fifth Third Bank in the principal amount of $333,333.31


11.  Membership Interest Pledge Agreement, dated as of March 31, 2009, executed
by Demian Backs in favor of Fifth Third Bank


12.  Membership Interest Pledge Agreement, dated as of March 31, 2009, executed
by Vince Barletta in favor of Fifth Third Bank


13.  Membership Interest Pledge Agreement, dated as of March 31, 2009, executed
by Rodger Bell in favor of Fifth Third Bank


14.  Membership Interest Pledge Agreement, dated as of March 31, 2009, executed
by Herbert J. Bellucci in favor of Fifth Third Bank




EXHIBIT B TO NON-RECOURSE LOAN SALE AGREEMENT, PAGE 4

--------------------------------------------------------------------------------

15.  Membership Interest Pledge Agreement, dated as of March 31, 2009, executed
by Chicago Venture Partners, L.P. in favor of Fifth Third Bank


16.  Membership Interest Pledge Agreement, dated as of March 31, 2009, executed
by Pulse Systems Corporation in favor of Fifth Third Bank


17.  Membership Interest Pledge Agreement, dated as of June 18, 2010, executed
by United American Healthcare Corporation in favor of Fifth Third Bank


18.  First Amendment and Reaffirmation of Membership Interest Pledge Agreement
dated as of August 17, 2012, executed by United American Healthcare Corporation
in favor of Fifth Third Bank


19.  Reaffirmation of Pledge Agreement dated as of June 30, 2011, executed by
United American Healthcare Corporation in favor of Fifth Third Bank


20.  Membership Interest Pledge Agreement, dated as of August 17, 2012, executed
by St George Investments LLC in favor of Fifth Third Bank


21.  Membership Interest Power evidencing 100,000 membership interests in Pulse
Systems, LLC, represented by Certificate No. 5, executed by Demian J. Backs


22.  Membership Interest Power evidencing 692,656 membership interests in Pulse
Systems, LLC, represented by Certificate No. 3, executed by Vincent Albert
Barletta


23.  Membership Interest Power evidencing 55,215 membership interests in Pulse
Systems, LLC, represented by Certificate No. 4, executed by Rodger A. Bell


24.  Membership Interest Power evidencing 3,000,000 membership interests in
Pulse Systems, LLC, represented by Certificate No. 1, executed by Chicago
Venture Partners, L.P.


25.  Membership Interest Power evidencing 652,129 membership interests in Pulse
Systems, LLC, represented by Certificate No. 6, executed by Pulse Systems
Corporation


26.  Membership Interest Power evidencing 544,922 membership interests in Pulse
Systems, LLC, represented by Certificate No. 7, executed by Pulse Systems
Corporation


27.  Membership Interest Power evidencing 4,500,000 membership interests in
Pulse Systems, LLC, represented by Certificate No. P1, executed by Pulse Systems
Corporation


28.  Membership Interest Power evidencing _______ membership interests in Pulse
Systems, LLC, represented by Certificate No. __, executed by United American
Healthcare Corporation


29.  Assignment of Membership Units evidencing 2,386,000 Preferred Units of
Pulse Systems, LLC, represented by Certificate No. 2, executed by St George
Investments LLC


30.  Membership Interest Certificate No. 5, evidencing 100,000 membership
interests in Pulse Systems, LLC, standing in the name of Demian J. Backs




EXHIBIT B TO NON-RECOURSE LOAN SALE AGREEMENT, PAGE 5

--------------------------------------------------------------------------------

31.  Membership Interest Certificate No. 3 evidencing 692,656 membership
interests in Pulse Systems, LLC, standing in the name of Vincent Albert Barletta


32.  Membership Interest Certificate No. 4, evidencing  55,215 membership
interests in Pulse Systems, LLC, standing in the name of Rodger A. Bell


33.  Membership Interest Certificate No. 1, evidencing 3,000,000 membership
interests in Pulse Systems, LLC, standing in the name of Venture Partners, L.P.


34.  Membership Interest Certificate No. 6, evidencing 652,129 membership
interests in Pulse Systems, LLC, standing in the name of Pulse Systems
Corporation


35.  Membership Interest Certificate No. 7, evidencing 544,922 membership
interests in Pulse Systems, LLC, standing in the name of Pulse Systems
Corporation


36.  Membership Interest Certificate No. P1, evidencing 4,500,000 membership
interests in Pulse Systems, LLC, standing in the name of Pulse Systems
Corporation


37.  Membership Interest Certificate No. ___, evidencing _______ membership
interests in Pulse Systems, LLC, standing in the name of by United American
Healthcare Corporation


38.  Membership Interest Certificate No. 2, evidencing 2,386,000 Preferred Units
of Pulse Systems, LLC, standing in the name of St George Investments LLC


39.  Subordination Agreement dated as of June 18, 2010, executed by Pulse
Systems Corporation, in favor of Fifth Third Bank


40.  Subordination Agreement dated as of June 18, 2010, executed by Pulse
Sellers, LLC, in favor of Fifth Third Bank


41.  Subordination Agreement dated as of August 17, 2012, executed by St George
Investments LLC, in favor of Fifth Third Bank


42.  Deposit Account Control Agreement dated as of June 18, 2010, executed by
and among Bank of Walnut Creek, Pulse Systems, LLC and Fifth Third Bank.


43.  Landlord’s Agreement dated as of March 25, 2009, by and between RREEF, as
landlord, and Fifth Third Bank (Chicago), as lender


44.  UCC Financing Statement filed against Pulse Systems, LLC in favor of Fifth
Third Bank and recorded March 26, 2009 (Delaware Department of State)


45.  UCC Financing Statement filed against Chicago Venture Partners, L.P. in
favor of Fifth Third Bank and recorded April 2, 2009 (Illinois Secretary of
State)


46.  UCC Financing Statement filed against Pulse Systems Corporation in favor of
Fifth Third Bank and recorded April 2, 2009 (California Secretary of State)




EXHIBIT B TO NON-RECOURSE LOAN SALE AGREEMENT, PAGE 6

--------------------------------------------------------------------------------

47.  UCC Financing Statement filed against Vince Barletta in favor of Fifth
Third Bank and recorded April 2, 2009 (California Secretary of State)


48.  UCC Financing Statement filed against Demian Backs in favor of Fifth Third
Bank and recorded April 2, 2009 (California Secretary of State)


49.  UCC Financing Statement filed against Roger Bell in favor of Fifth Third
Bank and recorded May 11, 2009 (California Secretary of State)


50.  UCC Financing Statement filed against Herbert Bellucci in favor of Fifth
Third Bank and recorded April 2, 2009 (California Secretary of State)


51.  Letter dated as of February 10, 2010 between Pulse Systems, LLC and Fifth
Third Bank regarding certain Events of Default


Other Documents


Letter dated as of March 31, 2009 between Pulse Systems, LLC and Fifth Third
Bank




EXHIBIT B TO NON-RECOURSE LOAN SALE AGREEMENT, PAGE 7

--------------------------------------------------------------------------------

EXHIBIT C
ALLONGE TO A CERTAIN REVOLVING NOTE, DATED AS OF JUNE 19, 2014, MADE BY PULSE
SYSTEMS, LLC PAYABLE TO FIFTH THIRD BANK, IN A MAXIMUM PRINCIPAL AMOUNT NOT TO
EXCEED
$500,000.00


For value received, pay to the order of Tonaquint, Inc., a Utah corporation (the
“Assignee”), WITHOUT RECOURSE to Assignor, and subject to and in accordance with
the terms and conditions of that certain Non-Recourse Loan Sale Agreement dated
as of August 15, 2014 between Fifth Third Bank (“Assignor”), and the Assignee.




 
FIFTH THIRD BANK
 
 
 
 
 
 
 
By:
  
 
Name:
  
 
Title:
  
 
Date: August 15, 2014





EXHIBIT C TO NON-RECOURSE LOAN SALE AGREEMENT, PAGE 1

--------------------------------------------------------------------------------

ALLONGE TO A CERTAIN TERM NOTE A, DATED AS OF JUNE 19, 2014, MADE BY PULSE
SYSTEMS, LLC PAYABLE TO FIFTH THIRD BANK, IN A MAXIMUM PRINCIPAL AMOUNT NOT TO
EXCEED
$333,333.31


For value received, pay to the order of Tonaquint, Inc., a Utah corporation (the
“Assignee”), WITHOUT RECOURSE to Assignor, and subject to and in accordance with
the terms and conditions of that certain Non-Recourse Loan Sale Agreement dated
as of August 15, 2014 between Fifth Third Bank (“Assignor”), and the Assignee.




 
FIFTH THIRD BANK
 
 
 
 
 
 
 
By:
  
 
Name:
  
 
Title:
  
 
Date: August 15, 2014





EXHIBIT C TO NON-RECOURSE LOAN SALE AGREEMENT, PAGE 2



--------------------------------------------------------------------------------

EXHIBIT D


RELEASE


THIS RELEASE (this “Release”) is made as of this 15 day of August, 2014 by Pulse
Systems, LLC, a Delaware limited liability company, with its chief executive
office located at 4090 Nelson Avenue, Suite J, Concord, California 94520
(“Obligor”), in connection with that certain Non-Recourse Loan Sale Agreement
(the “Agreement”) dated as of August 15, 2014 by and between Fifth Third, an
Ohio banking corporation (“Seller”), and Tonaquint, Inc., a Utah corporation
(“Buyer”).  Capitalized terms used but not defined in this Release have the
meanings given in the Agreement.


As consideration for Seller entering into the Agreement, Obligor, in all
capacities, and, as applicable, on behalf of its current and former employees,
agents, executors, successors, and assigns, releases Seller, its current and
former officers, directors, employees, agents, attorneys, affiliates,
subsidiaries, successors, and assigns from any liability, claim, right or cause
of action that exists now or arises later, whether known or unknown, that arises
from or is in any way related to facts existing on the date of this Release
(collectively, “Claims”).  This includes Claims related to (1) actions taken or
not taken by Seller under the Loan Documents; (2) Obligor’s relationship with
Seller; (3) any oral agreements; and (4) any banking relationships that Obligor
has or had with Seller or its affiliates.  Obligor represents that it has not
assigned or otherwise granted any person or entity an interest in any Claim. 
This Release is given immediately prior to Seller's sale of the Loan.


Borrower also (i) consents to the transactions described in the Agreement; (ii)
acknowledges, agrees to, and reaffirms its obligations under the Loan Documents;
(iii) agrees that this Release is a material inducement to Seller to enter into
the Agreement; and (iv) agrees that this Release is a condition precedent to
Seller’s obligations to sell the Loan and the Loan Documents.


PULSE SYSTEMS, LLC,
a Delaware limited liability company




By:
/s/ Robert T. Sullivan
 
Name:
Robert T. Sullivan
 
Title:
Secretary, Treasurer, CFO
 





EXHIBIT D TO NON-RECOURSE ASSIGNMENT, PAGE 1
 

--------------------------------------------------------------------------------